IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARLON LORENZO BROWN,                                  No. 83314
                Appellant,
                vs.                                                         FILED
                BRIAN WILLIAMS, WARDEN,
                Respondent.
                                                                            NOV 3 0 2022

                                        ORDER OF AFFIRMANCE            BY

                                  This is an appeal from a district court order denying
                appellant Marlon Lorenzo Brown's postconviction petition for a writ of
                habeas corpus. Eighth Judicial District Court, Clark County; Steven R.
                Kosach, Senior Judge.
                            In December 2018, following a jury trial before the Honorable
                Michelle Leavitt, District Judge, Brown was convicted of 12 felony counts
                arising from a domestic violence incident. Brown appealed his conviction.
                In his direct appeal, among other things, Brown raised claims of judicial
                bias against Judge Leavitt. Certain portions of Brown's judicial bias claim
                included unsavory allegations against Judge Leavitt's family.          Judge
                Leavitt moved to strike those portions of the briefing as scandalous. Brown
                filed a nonopposition to Judge Leavitt's motion. This court granted the
                motion and did not address any claim of judicial bias based on Brown's
                allegations related to Judge Leavitt's family.
                            While Brown's appeal was pending before this court, he filed a
                postconviction petition for a writ of habeas corpus in the district court.
                Brown's petition did not raise any claim of judicial bias against Judge
                Leavitt. In June 2019, Judge Leavitt denied Brown's habeas petition in a
                minute order, ruling that Brown failed to demonstrate ineffective assistance


SUPREME COURT
        OF
     NEVADA


(0) I947A
                of trial counsel and that the remainder of his claims were not appropriately
                raised.
                             After the minute order issued, Judge Leavitt recused herself
                from both Brown's criminal case and the habeas proceedings. Each were
                assigned to a different department.       After her recusal, Judge Leavitt
                entered a written order denying Brown's habeas petition. The next day, the
                Honorable Michael Villani, District Judge, the presiding criminal judge,
                issued a minute order stating that Judge Leavitt's recusal had been made
                in error and reassigning the matter to Judge Leavitt.
                             With the matter back before Judge Leavitt, and while both
                Brown's direct appeal and the appeal from the denial of his first habeas
                petition were still pending, Brown filed a motion to disqualify Judge Leavitt
                and to vacate all of her prior rulings, including the judgment of conviction.'
                In his motion, Brown renewed his allegations of judicial bias against Judge
                Leavitt—including his allegations related to her family. In response, Judge
                Leavitt filed an affidavit acknowledging that she had recused herself from
                Brown's criminal case due to a conflict with Brown's attorney. However,
                Judge Leavitt asserted that she had no bias or prejudice against Brown and
                that she could impartially preside over his habeas proceedings.          The
                Honorable Linda Bell, Chief District Judge, denied Brown's motion to
                disqualify, concluding that Judge Leavitt's rulings were not evidence of bias
                or prejudice and that there were insufficient factual grounds to establish a
                conflict of interest.




                      'The court of appeals eventually affirmed the denial of Brown's first
                habeas petition. Brown v. Williams, No. 79128-COA, 2020 WL 1849273
                (Nev. Ct. App. Apr. 10, 2020) (Order of Affirmance).
SUPREME COURT
         OF
      NEVADA

                                                      2
(0) I 947A
                                    In January 2020, and with his appeals still pending, Brown
                     filed a second habeas petition. In his second petition, Brown brought the
                     same allegations of judicial bias against Judge Leavitt that he had raised
                     previously on direct appeal and in his first motion to disqualify but did not
                     raise in his first petition.2 Brown also brought a second motion to disqualify
                     Judge Leavitt from the habeas proceedings, once again raising the
                     allegations of judicial bias.   Judge Leavitt denied the second habeas
                     petition, finding that Brown's second petition was successive to his first
                     habeas petition and that he had not overcome this procedural bar by
                     demonstrating good cause and prejudice.        After Judge Leavitt denied
                     Brown's second habeas petition, Chief Judge Bell denied Brown's second
                     motion to disqualify, ruling that Brown had once again failed to establish
                     sufficient grounds to warrant disqualifying Judge Leavitt. Brown did not
                     appeal the denial of his second habeas petition.
                                    In August 2020, Brown filed a third postconviction habeas
                     petition. In addition to raising new claims, Brown's third petition once more
                     alleged judicial bias against Judge Leavitt. He simultaneously brought a
                     third motion to disqualify Judge Leavitt. In response, Judge Leavitt filed
                     an affidavit stating, for the first time, that her recusal from Brown's habeas
                     proceedings had been inadvertent. Chief Judge Bell denied Brown's third
                     motion to disqualify, ruling that the third motion raised the same claims as
                     the previous two and that Brown was therefore really requesting that the
                     court reconsider its denial of those motions. Because Brown had failed to




                           2 This
                                court affirmed Brown's conviction on direct appeal. Brown v.
                     State, No. 77962, 2020 WL 3474157 (Nev. June 24, 2020) (Order of
                     Affirmance).
SUPREME COURT
        OF
     NEVADA

                                                           3
(0) 1947A    4110›
                request leave to file for reconsideration of the denial of his previous motions,
                Chief Judge Bell denied Brown's third motion to disqualify as untimely.
                             In March 2021, Chief Judge Bell issued a minute order
                changing the venue of Brown's habeas proceedings. The order noted that
                Judge Leavitt may be a potential witness in the proceedings and reassigned
                the case to the Honorable Steven R. Kosach, Senior Judge. judge Kosach
                denied Brown's third habeas petition, determining that it was procedurally
                barred as successive to his second petition and that an evidentiary hearing
                was unwarranted. This appeal followed.
                                                DISCUSSION
                            Brown argues the district court erred in denying his third
                postconviction habeas petition as successive.         He argues that Judge
                Leavitt's order denying his first petition is void because she entered it while
                she was recused. Brown further argues that the denials of his second and
                third petitions were based upon those petitions being successive to the first
                petition, rather than on the merits. Because neither the second nor third
                petition were preceded by an adjudication of his habeas claims on the
                merits, Brown argues, his third petition is not procedurally barred. We
                disagree.
                            This is Brown's third postconviction habeas petition and as
                such it is subject to multiple procedural bars.3     "In reviewing the district
                court's application of the procedural default rules, we will give deference to
                its factual findings but will review the court's application of the law to those
                facts de novo." Rippo v. State, 134 Nev. 411, 415-16, 423 P.3d 1084, 1093
                (2018) (internal quotation marks omitted).


                      3We  note that Brown's third petition is not time-barred because it was
                timely filed pursuant to NRS 34.726(1).
SUPREME COURT
        OF
     NEVADA

                                                       4
(0) 1947A
                             NRS 34.810(1)(b) establishes a waiver bar by which a court is
                 required to dismiss a petition if the petitioner's conviction was the result of
                 a trial and the grounds for relief could have been raised at trial, on direct
                 appeal, in a prior habeas petition, or in a previous proceeding. For second
                 or successive petitions, NRS 34.810(2) establishes two separate procedural
                 bars. First, a petition is subject to the successive procedural bar if the judge
                 determines that (1) the petition failed to allege new or different grounds for
                 relief, and (2) the prior adjudication of the petitioner's claim or claims was
                 on the merits (successive bar). Id. Second, if the petition alleges new or
                 different grounds for relief, the petitioner's failure to assert those grounds
                 in a prior petition may constitute an abuse of the writ (abuse-of-the-writ
                 bar). Id. To overcome any of these procedural bars, a petitioner must
                 demonstrate both good cause and prejudice. NRS 34.726(1); NRS 34.810(3).
                             "[T]o demonstrate good cause, a petitioner must show that an
                 impediment external to the defense prevented hirn or her from complying
                 with the state procedural default rules." Hathaway v. State, 119 Nev. 248,
                 252, 71 P.3d 503, 506 (2003). Such an impediment "may be demonstrated
                 by a showing that the factual or legal basis for a claim was not reasonably
                 available to counsel, or that some interference by officials, made compliance
                 impracticable."   Id. (internal quotation marks omitted).         Prejudice is
                 demonstrated by an error that works to the petitioner's actual and
                 substantial disadvantage. See Hogan v. Warden, 109 Nev. 952, 960, 860
                 P.2d 710, 716 (1993).
                             Here, assuming without deciding that the denial of Brown's
                 first petition was void because Judge Leavitt entered the order while in
                 recused status, Brown nevertheless fails to demonstrate good cause and
                 prejudice to overcome the procedural bars that apply to his third habeas

SUPREME COUFtT
        OF
     NEVADA

                                                        5
(0) 1947A    •
                petition.   Specifically, Judge Leavitt ruled on Brown's second habeas
                petition once she had reentered the proceedings and that order is therefore
                valid. Brown failed to appeal from the denial of his second habeas petition
                and has therefore waived his ability to bring those claims in his third
                petition. See NRS 34.810(1)(b).
                            As to the new claims Brown brings in the instant petition, each
                were available to him to bring either on direct appeal or in a prior habeas
                petition. Accordingly, his failure to bring those claims earlier constitutes
                an abuse of the writ. See NRS 34.810(2). We acknowledge that Brown
                raises disconcerting allegations in his third petition. However, Brown failed
                to bring these claims on direct appeal or on appeal from the denial of his
                second habeas petition and he has not shown the good cause and prejudice
                needed to overcome the procedural bars his third petition implicates. Those
                procedural bars must be adhered to. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.4



                                                                                ,   J.
                                                   Hardesty


                                                          RI4C4,4
                                                   Stiglich




                                                   Herndon




                      4Tothe extent the parties' additional arguments are not addressed
                herein, we have reviewed those arguments and we conclude they do not
                warrant a different result.
SUPREME COURT
        OF
     NEVADA

                                                     6
(0) 1947A
                 cc:   Chief Judge, The Eighth Judicial District Court
                       Hon. Steven R. Kosach, Senior Judge
                       McAvoy Amaya & Revero, Attorneys
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA

                                                     7
(0) iNIA .1tOp